Case 8:19-mj-02553-SPF Document1 Filed 12/05/19 Page 1 of 13 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
v. )
Gerard Charles Szczerbinski and ) Case No,
Eloude Clerone
} BF 19M J2553 SP
) . J 2 3 F
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 2019 through present in the county of Sarasota in the
Middle District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1349 conspiracy to commit wire fraud

This criminal complaint is based on these facts:

# Continued on the attached sheet.

Bea

Complainant’s signature

Brian Villaflor, Special Agent, U.S. Secret Service

 

Printed name and title

Sworn to before me and signed in my presence.

 

Date: (4/5/4014 A 72

Judgé’s signature

City and state: Tampa, Florida SEAN P. FLYNN, U.S. Magistrate Judge

 

Printed name and title
Case 8:19-mj-02553-SPF Document 1 Filed 12/05/19 Page 2 of 13 PagelD 2

AFFIDAVIT

I, Brian Villaflor, Special Agent, United States Secret Service, being
duly sworn to tell the truth, state the following information:

1. I am employed as a Special Agent with the United States Secret
Service and I have been so employed since September 2017. Iam currently
assigned to the Tampa Field Office. During the course of my career with the
United States Secret Service, I have led, conducted, and participated in
criminal investigations involving bank fraud, mail fraud, counterfeiting U.S.
currency, wire fraud, identity theft, and access device fraud.

2. The facts set forth in this affidavit are based on my personal
knowledge, information, and documents provided to me in my official
capacity; information obtained from other individuals, including law-
enforcement officers involved in this investigation; my review of documents
and records related to this investigation; communications with others who
have personal knowledge of the events and circumstance described herein; and
information gained through my training and experience. The statements |
contained in this affidavit are true and correct to the best of my knowledge and
belief.

3. Based on the information contained in this affidavit, I believe

there is probable cause to charge Gerard Charles Szczerbinski and Eloude
Case 8:19-mj-02553-SPF Document1 Filed 12/05/19 Page 3 of 13 PagelD 3

Clerone with conspiracy to commit wire fraud, in violation of 18 U.S.C.
§ 1349.

4, This affidavit is intended to demonstrate only that there exists
probable cause to support a complaint to charge Gerard Charles Szczerbinski
and Eloude Clerone with conspiracy to commit wire fraud and does not
purport to set forth all of my knowledge of or investigation into this matter.
Unless specifically indicated otherwise, all conversations and statements
described in the affidavit are related in substance and in part only.

PROBABLE CAUSE

5. In an effort to aid in review of this affidavit and provide and
overall understanding of the scheme, I will summarize the evidence gathered
to date during this investigation. Attribution of these facts will follow. In sum,
I have probable cause that from at least in or around June, 2019, through the
present, Gerard Charles Szczerbinski and Eloude Clerone engaged in a
conspiracy to commit wire fraud.

SARASOTA COUNTY SHERIFF’S OFFICE (SCSO) INVESTIGATION

6. On or about July 9, 2019, an unknown female, submitted an
application to purchase a 2019 Dodge Challenger, bearing vehicle
identification number 2C3CDZL94KH507308, online via website.

https://secure.dealerinspire.com/dashboard/application/view/ 1510322
Case 8:19-mj-02553-SPF Document1 Filed 12/05/19 Page 4 of 13 PagelD 4

which sends the information via wire to CDK Global, which operates out of
Hoffman Estates, IL. CDK Global verified the credit of the individual
purchasing the vehicle, and sent the information back to Dealer Inspire, which
operates out of Naperville, IL. The application included victim B.A.’s address,
driver’s license number, social security number, date of birth, and the victim’s
employment information with the United States Department of Justice
(USDOJ) including her monthly income, job title, and date on which the
victim started employment. The application was submitted online utilizing IP
address 172.58.14.215, which comes back to an address located in the
Southern District of Florida. The email used for communication with the
dealership regarding the sale of the vehicle is creativellc2017@gmail.com. A
‘fraudulent Florida driver’s license of B.A. used in conjunction with the
application to purchase the vehicle was emailed to an employee of Wilde
Jaguar of Sarasota. |
7. An employee with Wilde Jaguar of Sarasota confirmed the

dealership received phone calls, texts and emails from a woman who
identified herself as B.A. All communication between the dealership and the
individual purporting to be B.A. were conducted via phone number (954)
867-4943 and via email addresses creativellc1017@gmail.com and

creativellc2017@gmail.com.
Case 8:19-mj-02553-SPF Document1 Filed 12/05/19 Page 5 of 13 PagelD 5

8. SCSO detectives contacted the real B.A. of Parkland, Florida,
who stated she did not attempt to purchase a vehicle from Wilde Jaguar of
Sarasota nor did she give anyone permission.to use her personal information
to purchase a vehicle on her behalf. Upon checking her credit report, B.A.
found two additional inquiries for vehicle purchases from car dealerships in
Maryland and Massachusetts.

NORTHWEST BMW IN OWING MILLS, MD

9. SCSO detectives contacted Northwest BMW in Owing Mills,
Maryland and spoke with an employee with Northwest BMW in Owning
Mills who stated they received a similar application, but believed the
documents to be fraudulent so they cancelled the sale.

10. The employee of Northwest BMW in Owing Mills confirmed
they received phone. calls and emails in June 2009, from an individual who
purported to be B.A. All communication between the dealership and the
individual purporting to be B.A. were conducted via phone number (954)
867-4943 and email address creativellcl1017@gmail.com. |

. MERCEDES-BENZ OF SHREWSBURY, MA

 

11. SCSO detectives contacted an employee with Mercedes-Benz of

Shrewsbury in Shrewsbury, MA. The employee stated a sale was conducted in
Case 8:19-mj-02553-SPF Document1 Filed 12/05/19 Page 6 of 13 PagelD 6

July 2019, with an individual purporting to be B.A. The sale was for a 2019
Mercedes-Benz AMG GLE 63S, valued at approximately $117,000.

12. | An employee with Mercedes-Benz of Shrewsbury confirmed they
_ received phone calls, texts and emails from an individual who purported to be
B.A. All communication between the dealership and the individual purporting
to be B.A. were conducted via phone number (954) 867-4943 and email
(creativellc2017@gmail.com).

13. Upon learning these facts, SCSO detectives worked with
employees of Wilde Jaguar of Sarasota to complete the sale and package
documents for the Dodge Challenger Hellcat to be signed by the individual
purporting to be B.A. The documents were packaged and sent via FedEx to
1540 NW 174th St., Miami, Florida. |

14. During the attempted sale, the individual purporting to be B.A.
utilized a stolen credit card, account number ending in 4606, belonging to
S.G. of Wesley Chapel, Florida to make the $500 down payment for the
vehicle and delivery. The credit card was provided to Wilde Jaguar of
Sarasota via a phone call from (954) 867-4943.

15. SCSO detectives contacted S.G., who stated she did not know
B.A. nor did she give B.A. or anyone else permission to use her credit card to

make a $500 transaction at Wilde Jaguar of Sarasota. S.G. confirmed her
Case 8:19-mj-02553-SPF Document 1 Filed 12/05/19 Page 7 of 13 PagelD 7

credit card was in her possession at the time of the fraudulent transaction and
was never lost or stolen.

16. The sale was finalized, and the vehicle was scheduled to ship to
Miami, Florida. SCSO detectives advised an employee with Wilde Jaguar of
Sarasota to cancel the delivery, but asked the employee to tell the individual
purporting to be B.A. that the vehicle would arrive on or about July 19, 2019.

17. sCSO detectives traveled to Miami and met with United States
Secret Service Agents (USSS) from the Miami Field Office as well as officers
with the Miami-Dade Police Department. Together, the law-enforcement
officers conducted surveillance at the package delivery location, as well as a
ruse at the Miami Mercedes-Benz dealership for the vehicle delivery.

18. Onor about July 19, 2019, the package containing the sales and
financing documents from Wilde Jaguar of Sarasota was delivered to 1540
NW 174th St., Miami, Florida. Shortly thereafter, two black females left with
the package and delivered it to 1503 NW 207th St., Apt. 236. Surveillance was
established at the apartment, and a search warrant was obtained. During the
surveillance, a black male, later identified as Gerard Charles Szczerbinski,
and a black female, identified as Eloude Clerone, left the residence in

Szczerbinski’s vehicle (black Infinity) with unknown items in hand.
Case 8:19-mj-02553-SPF Document1 Filed 12/05/19 Page 8 of 13 PagelD 8

19. A search warrant was sought and approved by a judge in Miami
Dade, allowing law enforcement to search Apt. 236 at 1503 NW 207th Street
in Miami, Florida.

20. Meanwhile, USSS agents, posing as dealership employees, met
with a white male, identified as B.W., who arrived to pick up the Mercedes.
B.W. had a photocopy of B.A.’s Florida driver’s license in his possession,
which was the same photocopy that was submitted to both the Sarasota and
Massachusetts car dealerships.

21. While at the dealership, B.W. was told by an undercover agent
that he needed to produce his driver’s license. B.W. told the agents he did not
have one with him. B.W. contacted someone (he later identified as Gerard
Charles Szczerbinski) who called an Uber driver for B.W. in order to make it
appear he had received his license.

ARREST AND INTERVIEW OF B.W.

22. B.W. was arrested by USSS agents, and the search warrant was
executed at the apartment. During an audio- and video-recorded interview,
B.W. stated he received a call from Szczerbinski who said he would pay him
$300 to pick up the vehicle. Szczerbinski met B.W.at a friend’s house and

dropped him off at the Mercedes dealership in Miami. Szczerbinski provided
Case 8:19-mj-02553-SPF Document1 Filed 12/05/19 Page 9 of 13 PagelD 9

B.W. with BAs photo-copied fraudulent Florida driver’s license and told
B.W. to pretend to be her brother.

23. Szczerbinski told B.W. to delete all text messages and his phone
contact from B.W.’s phone. B.W. complied with the request, yet never deleted
Szczerbinski’s phone number from the call logs.

24. B.W. has known Szczerbinski for several years and buys drugs
from him. B.W. believes he was asked to pick up the car because he was white
and could pose as B.A.’s brother.

25. B.W. admitted to having his license at all times and told the Uber
driver he was not needed. The Uber driver left the area without knowing he
was used as a decoy.

26.  B.W. was ultimately arrested by the Miami-Dade Police
Department for criminal use of personal identification.

27. A-search warrant was sought and obtained for B.W.’s cell phone.
A preliminary investigation of the phone shows communications between
B.W. and Szczerbinski in reference to fraudulently obtaining the vehicle. That
information was used along with other evidence to complete a Probable Cause

Affidavit for Szczerbinski.
Case 8:19-mj-02553-SPF Document1 Filed 12/05/19 Page 10 of 13 PagelD 10

28. Astate arrest warrant was sought and obtained for Gerard |
Szczerbinski who was later apprehended by the Broward County Sheriff's
Office. Szczerbinski was subsequently transferred to the Sarasota County Jail.

29. Upon arrival, detectives determined that the following items were
in Szczerbinski’s possession at the time of his arrest. Three (3) cell phones,
two (2) Porsche key fobs, eleven (11) credit cards, an Apple watch, a jail
check, keys, and a Florida license.

30. Eight (8) of the credit cards in the possession of Szezerbinski are
counterfeit. Two of the cards belong to Synchrony Bank which has confirmed
they are fraudulent. | |

31. SCSO detectives traveled to the local BMW dealership and
discovered the keys belong to a 2019 Porsche Macan with vehicle
identification number WPIAA2A52KLB04366.

HICKORY POLICE DEPARTMENT INVESTIGATION

32. A CARFAX report for the Porsche showed a purchase in or
about June 2019. The vehicle was later reported stolen. SCSO detectives
contacted an employee at Paramount Porsche, Volvo, and Volkswagen of
Hickory in Hickory, North Carolina and discovered the Hickory Police

Department (HPD) was investigating the theft of the vehicle.
Case 8:19-mj-02553-SPF Document1 Filed 12/05/19 Page 11 of 13 PagelD 11

33. HPD forwarded SCSO detectives their investigative notes
relating to the vehicle theft. While reviewing the notes, SCSO detectives
discovered that suspects obtained the vehicle using the stolen identity of C.P.
They used the phone number (954) 867-4943 and email addresses _
creativellc@gmail.com and creativellc2017@gmail.com to communicate with
the dealership and lease the vehicle.

34. HPD retrieved lease paperwork from Mercedes-Benz of Cary,
North Carolina, for a car (2019 Mercedes-Benz S-560 with VIN
#WDDXJ8GB8KA037883), which had been shipped to Miami, Florida in
June 2019. The purported lessee was C.P. Again, the suspects communicated
with the dealership by email account creativellc2017@gmail.com. C.P. was
interviewed and stated that she did not lease either vehicle, nor did she
authorize anyone else to attempt to do so on her behalf.

SCSO SEARCH WARRANT FOR EMAILS

35. SCSO detectives sought and obtained a search warrant for user
accounts identified by the following email addresses: creativellc@gmail.com,
creativellc1017@gmail.com, and creativellc2017@gmail.com.

36. SCSO’s preliminary investigation of the email attachments shows
a video of Eloude Clerone posing as S.S. with a Florida driver’s license.

Eloude Clerone stated, “Hello, this is S.S. birthday X/XX/1994. I understand

10
Case 8:19-mj-02553-SPF Document1 Filed 12/05/19 Page 12 of 13 PageID 12

that I am fully responsible for the loan. And I am actually taking a loan out for
a wedding for me and my wife. So, if you guys can approve I’ll really
appreciate it. I want this to be a special moment for us both.”

37. Further review of the email attachments revealed a BrightStar
Credit Union “Request For Verification of Income” and a Wells Fargo
Checking account summary in the name of S.S. The Wells Fargo checking
account summary document has the address of 1503 NW 207th St., Apt. 236,
Miami, Florida 33169, which is the same address where law enforcement
executed a search warrant on July, 19, 2019. Eloude Clerone and Gerard
Szczerbinski were also surveilled by law enforcement leaving this residence.

38. | SCSO detectives contacted the real S.S. of Sebastian, Florida via
phone. S.S. confirmed she did not know Eloude Clerone and stated that no
one was authorized to use her identity for the opening of loans or accounts.
S.S. advised that she filed a Federal Trade Commission report regarding the
identity theft.

CONCLUSION

39. Based upon the foregoing, there is probable cause to believe that

from at least in or around June 2019, through and including the present,

Gerard Charles Szczerbinski and Eloude Clerone conspired to commit wire

11
Case 8:19-mj-02553-SPF Document1 Filed 12/05/19 Page 13 of 13 PagelD 13

fraud, in violation of 18 U.S.C. § 1349. Accordingly, I request a warrant for
the arrest of Gerard Charles Szczerbinski and Eloude Clerone.

This completes my affidavit.

C2D Zz"

Brian Villaflor, Special Agent
United States Secret Service

 

Sworn to and subscribed before me this __S~ day of December, 2019.

SEAN P. FLYNN
United States Magistrate Judge

12
